The Honorable. C.       A.   Dickerson              Opinion No.   H-   lgg
County Attorney
Fort Bend County                                    Re:   Obligation of Commissioners
Richmond,   Texas    77469                                Court to repeatedly include
                                                          item on agenda at the request
                                                          of citizens who wish to
                                                          speak to it.



Dear Mr.   Dickerson:

       You have requested an opinion concerning the.obligation   of.a
commissioners     court to continue to place the Fort Bend.County Library
System on the agenda for an indefinite period of time and continue to
listen to opinions and advise regarding this subject.    Wehave been advised
by you of the following facts:

              “The Commissioner’s     Court of Fort Bends County,
      Texas,   has for a period exceeding seven consecutive weeks
      allowed any citizen wishing to express his or her opinion
      and advice in regard to the Fort Bend County Library system
      to express such feeling to the Court by getting on the Agenda
      and such person would then be recognized     during the meeting
      of the Commissioner’s    Court and his or her opinion heard. ‘I

      Article 6252-17,     Vernon’s  Texas Civil Statutes, the Open Meetings
Act, requires in its Section l(a) that “every regular,      special, or called
meeting or session of every governmental         body shall be open to the public. ”
A Commissioners        Court is within the definition of “governmental   body” and
the Act is’ applicable.   Article 6252-17,   $ l(b).




                                         p.   877
The Honorable    C. A.   Dickerson,     page 2   (H-188)




      The Act requires that notice of a meeting of a Commissioners
Court be posted in the county courthouse giving the date, the place,          and
the subject of the meet.ing, Article 6252-17, $ 3A.

       Attorney General Opinion M-220 (1968) dealt with the meaning of
“open to the public”.   It concluded that the Legislature   intended an open
meeting to be one that the public was permitted to attend.      “Open to the
public ‘I does not mean that the public may choose the items to be discussed
or that they may discuss subjects on the agenda.      It merely means that the
public may attend the meetings.     The purpose of the statute is to a.ssur.e
that the public has the opportutnity to be informed concerning the transactions
of public business.   Toyah Ind. Sch. Dist. v. Pecos-Barstow       Ind. Sch. Dist.,
466 S. W. 2d 377 (Tex. Civ. App.,     San Antonio, 1971, no writ).    See
Attorney General Opinion H-3 (1973).

       So long as the requirements     of Article 6252-17,   V. T. C. S. , are met
and the right of citizens to apply to their .government for redress        of
grievance by “petition,   address or remonstrance”       is not abridged (Article 1,
§ 27, Constitution of Texas),   it is our opinion that a Commissioners         Court
need not provide a public forum for every citizen wishing to express an
opinion on a matter.    However,    in deciding what matters to consider,       or
which speakers to hear, it must not unreasonably        discr~iminate.    Reasonable
restraints   on the number, length, and frequency of presentations         are
permissible.

                                      SUMMARY

              A commissioners      court may limit the number of
      persons it will hear on a particular    subject and the frequency
      with which they may appear,      so long as its regulation does
      not abridge constitutionally   guaranteed rights of freedom of
      speech and to petition. nor unfairly discriminate      among views
      seeking expression.




                                                 u   Attorney   General   of Texas




                                      p* 878
  The Honorable   C. A.   Dickerson,        page 3   (H-188)




 APPR    V   :




&LJ?$?




 DAVID M. KENDALL,         Chairman
 Opinion Committee




                                       p.   a79